Citation Nr: 0738389	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
allergic rhinitis, currently rated 10 percent disabling.

2.  Entitlement to service connection for bronchial asthma, 
to include as a result of undiagnosed illness, and as 
secondary to service-connected allergic rhinitis.

3.  Entitlement to service connection for chronic fatigue, to 
include as a result of undiagnosed illness.

4.  Entitlement to service connection for ear problems, to 
include as a result of undiagnosed illness.

5.  Entitlement to service connection for stomach problems, 
to include as a result of undiagnosed illness.

6.  Entitlement to service connection for sleep disturbance, 
to include as a result of undiagnosed illness.

7.  Entitlement to service connection for low back pain, to 
include as a result of undiagnosed illness.

8.  Entitlement to service connection for neck pain, to 
include as a result of undiagnosed illness.

9.  Entitlement to service connection for joint/muscle pain, 
to include as a result of undiagnosed illness.

10.  Entitlement to service connection for headaches, to 
include as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985, and from July 1986 to March 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The issues of entitlement to an increased rating for service-
connected allergic rhinitis, and service connection for 
bronchial asthma, low back pain, neck pain and tension 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  Fatigue as a chronic disability resulting from an 
undiagnosed illness is not shown to be manifested to a 
compensable degree; and is not shown to be causally related 
to an injury or disease in service.

3.  There is no competent clinical evidence or opinion of 
record indicating the veteran currently has an ear 
disability.

4.  The veteran's stomach disability have been attributed to 
known diagnoses, mild dysfunctional bowel syndrome with a 
great deal of somatic overlay; gastroesophageal reflux 
disease (GERD), hiatal hernia with reflux, gastritis, and 
duodenitis; and is not shown to be causally related to an 
injury or disease in service.

5.  The evidence does not reasonably show objective chronic 
indications of joint or muscle pain or a specific disorder, 
other than involving the ankles, knees, low back, neck, and 
muscle tension headaches.


CONCLUSIONS OF LAW

1.  Chronic fatigue was not incurred in or aggravated by 
service and chronic fatigue as manifestation of undiagnosed 
illness may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  An ear disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  A stomach disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  A sleep disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  Joint/muscle pain was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service-connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  38 C.F.R. § 3.317(d).

On June 10, 2003, VA's Undiagnosed Illness regulations were 
amended, to reflect the statutory provisions of the Veterans 
Education and Benefits Expansion Act of 2001.  In accordance 
with statutory provisions, the amendments are applied 
retroactively.  The amendments to 38 C.F.R. § 3.317 are 
applicable on and from March 1, 2002.  Since the revision to 
38 C.F.R. § 3.317 occurred during the pendency of the appeal, 
VA must consider both the former and revised criteria and 
apply the version that is "most favorable" to the veteran.  
VA cannot, however, apply the revised criteria before their 
effective date.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In any 
event, in this case, the new version of the regulation is 
facially more favorable to the veteran because it more 
broadly defines a qualifying chronic disability, and provides 
additional avenues to ease some evidentiary burdens in this 
case, infra.  Because it is now easier to establish service 
connection for an "undiagnosed illness," no further action 
on this question is necessary or warranted in this case, and 
no prejudice to the veteran results from the Board's 
consideration of the new regulation.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R.  § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined 
as either: (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptom illnesses, such as: Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)- (4); and 
(a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" 
under 38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 
68 Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" 
in the sense that: (1) it has existed for at least 6 months, 
or (2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  
This includes both "signs," and other indicators that are 
"non- medical," but capable of independent verification.  
38 C.F.R. § 3.317(a)(1)(3), (b).

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The veteran's military records reflect that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As a preliminary matter, the Board points out that the 
veteran underwent a VA mental disorders examination in 
December 1997.  He complained of chronic pain, fatigue, 
difficulty sleeping, and nerve problems.  The diagnosis was 
undifferentiated somatoform disorder.  "Somatoform" is a 
term which denotes psychogenic symptoms resembling those of 
physical disease.  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 1545 (28th ed. 1994).  "Psychogenic" 
means produced or caused by psychic or mental factors rather 
than by organic factors.  See Dorland's at 1383.  

The examiner stated that the veteran's profile is often found 
among patients who present with numerous physical symptoms 
and have strong tendencies towards somatization; and is 
frequently found in patients with chronic pain disorders.  
These patients usually do not present as emotionally 
distressed but focus to a great extent on their physical 
problems.  This is competent evidence that the veteran's 
symptoms are due to a known diagnosis, as opposed to an 
undiagnosed illness.  However, the Board will provide a 
complete analysis below. 

In any event, the Board finds the fact that the veteran has 
been diagnosed with a somatoform disorder provides evidence 
against his claim.

A.  Chronic Fatigue

Here, the competent medical evidence does not reveal a 
diagnosis of fatigue.  Absent a present diagnosis of a 
chronic disability manifested by fatigue, service connection 
for it cannot be granted on a direct basis.  38 C.F.R. § 
3.303.  The Board will therefore discuss entitlement to 
service connection for a disability manifested by fatigue as 
due to undiagnosed illness.  38 C.F.R. § 3.317.

Service connection under the provisions of 38 C.F.R. § 3.317 
cannot be granted.  The veteran has voiced complaints of 
chronic fatigue, and he is certainly competent to relate such 
subjective symptoms.  However, there must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  

A grant of service connection for a disability as a 
manifestation of undiagnosed illness requires that the 
disorder be at least 10 percent disabling in order to qualify 
for the applicable undiagnosed illness presumption.  Although 
chronic fatigue syndrome per se is not at issue, if service 
connection were granted for chronic fatigue as a 
manifestation of undiagnosed illness, it would still be rated 
under the provision of the VA rating schedule that pertains 
to chronic fatigue syndrome.  Under Diagnostic Code 6354 for 
the rating of chronic fatigue syndrome, a 10 percent rating 
is provided for symptoms of chronic fatigue syndrome that 
"wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication."  38 
C.F.R. § 4.88b, Diagnostic Code 6354.  The veteran's fatigue 
clearly does not meet these criteria.  He does not take 
medication or otherwise receive treatment for fatigue, and it 
has not been demonstrated that he suffers periods of complete 
incapacitation.  The evidence does not show periods of 
incapacitation of at least one week duration during a year's 
duration.  Consequently, although the veteran has complained 
of chronic fatigue, the disorder is not 10 percent disabling 
under the applicable criteria.  This precludes the granting 
of service connection under the undiagnosed illness 
presumption.

In addition, the evidence does not show that the any 
disability resulting in chronic fatigue was incurred during 
the veteran's service.

The Board also finds that the post-service medical record, 
clearly indicating a somatoform disorder, provides evidence 
against this claim. 

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the granting of 
service connection for chronic fatigue as a manifestation of 
undiagnosed illness.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107.

B.  Ear Disability

Service medical records reveal that the veteran was treated 
for ear infections in service in 1988, 1990, and 1991.  In 
August 1994, the veteran complained of an earache.  A sinus 
X-ray noted mucosal swelling in the left maxillary antrum 
reflecting sinusitis.  No ear disease was noted on VA 
audiological examination conducted in February 1996.  Some 
Eustachian tube dysfunction was noted on private examination 
in March 1998.  

The claims file is devoid of any diagnosis of a current ear 
disability.  

The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  A claim for service connection for a 
disability must be accompanied by objective evidence of signs 
or symptoms of the claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); 

The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted.  
The Board finds that the post-service medical record clearly 
provides evidence against the veteran's lay statements.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the granting of 
service connection for an ear disability.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107.



C.  Stomach Disability

Service connection for a stomach disability cannot be granted 
as the veteran has not established that or she there is a 
relationship between his current stomach disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  See Pond, 
supra.

The veteran's unsubstantiated statements asserting that his 
stomach disabilities are the result of symptoms of an 
undiagnosed illness related to his military service during 
the Gulf War are not competent evidence in this case.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The claims file 
contains several known diagnoses, as opposed to an 
undiagnosed illness, for his stomach disability, i.e., mild 
dysfunctional bowel syndrome with a great deal of somatic 
overlay; GERD, hiatal hernia with reflux, gastritis, and 
duodenitis.  Therefore, the Board must conclude there is no 
competent evidence the veteran has any undiagnosed stomach 
disability  due to his Persian Gulf War service under the 
provisions of 38 C.F.R. 3.317.  

The Board again finds that the service medical records 
provide evidence this claim, clearly indicating a known 
disorder or disorders that is not associated with service. 

The preponderance of the evidence is against these claims, so 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102.  Thus, the appeal for this claim must be denied.

D.  Sleep Disability

If service connection were granted for a sleep disturbance as 
a manifestation of undiagnosed illness, it would still be 
rated under the provision of the VA rating schedule that 
pertains to a sleep disability.  

Under Diagnostic Code 6847 for the rating of a sleep 
disability, a 30 percent rating is provided for symptoms of 
persistent day-time hypersomnolence.  The veteran's sleep 
disturbance clearly does not meet this criterion.  He does 
not take medication or otherwise receive treatment for a 
sleep disturbance, and it has not been demonstrated that he 
suffers from any periods of day-time hypersomnolence.  
Consequently, although the veteran has complained of sleep 
disability, the fact that the disorder is not compensably 
disabling under the applicable criteria precludes the 
granting of service connection under the undiagnosed illness 
presumption.

In addition, the evidence does not show that any disability 
resulting in a sleep disturbance was incurred during the 
veteran's service.  Again, the Board finds that the post-
service medical record provides significant evidence against 
this claim, outweighing the veteran's lay statements. 

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the granting of 
service connection for chronic fatigue as a manifestation of 
undiagnosed illness.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107.

Beyond all of the above, there is the critical issue of the 
veteran's creditability.  The veteran has files many claims 
with the VA over time for disorders with little medical 
evidence of their existence, let alone any indication that 
they can be reasonably associated with service.  The history 
of the veteran filing claims with little or no basis is 
clear.  This fact undermines all his claims with the VA. 

E.  Joint/Muscle Pain

Service medical records note that the veteran had sore and 
torn ankle ligaments on entrance examination in April 1984, 
suffered a left ankle sprain in January 1985, and right ankle 
sprain in January 1992.  An X-ray report dated in September 
1988 noted that the veteran complained of his knees giving 
out and knee pain of two months duration.  Bilateral knee X-
rays were normal.  In October 1988, the veteran was diagnosed 
with bilateral patellofemoral joint syndrome.  

Entitlement to service connection for an ankle condition was 
denied in a June 1992 rating decision.  Entitlement to 
service connection for left Achilles tendonitis, and 
patellofemoral syndrome and chondromalacia of both knees was 
denied in a December 2001 rating decision.  These decisions 
were not appealed.  Therefore, the Board will not consider 
these joint conditions in this decision.  

Symptoms alone, such as pain, without a finding of an 
underlying disorder, cannot be service-connected on a direct 
basis.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The veteran has not provided any objective evidence of joint 
pain, with the exception of the joints noted above.  
Specifically, without objective proof of one or more signs or 
symptoms of the claimed undiagnosed illness, in the present 
case, joint pain, proof of objective indications of a chronic 
disability, or proof that the chronic disability is the 
result of undiagnosed illness, the Board cannot find a basis 
to grant service connection for a disability manifested by 
chronic joint pain.  The veteran is competent to report that 
he has joint pain; however, there is a lack of proof of 
objective indications of a chronic disability in the clinical 
records such as would serve to clinically corroborate his 
claim.  See Espiritu, 4 Vet. App. at 494.

The Board notes that additional development is needed before 
a decision can be made regarding service connection for low 
back, neck, and muscle tension headaches.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.  § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
October 2004 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

Entitlement to service connection for chronic fatigue is 
denied.

Entitlement to service connection for an ear disability is 
denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for sleep disability is 
denied.

Entitlement to service connection for joint/muscle pain is 
denied.


REMAND

The RO has evaluated the veteran's sinusitis under Diagnostic 
Code 6513.  This code takes into consideration, frequency of 
exacerbations, periods of incapacitation, and the use of 
antibiotics in treatment of sinusitis.  The December 2002 VA 
examination report does not include a discussion of all these 
factors.  Therefore, the veteran should be afforded another 
examination.  

The veteran has stated that his bronchial asthma is either 
due to an undiagnosed illness or due to his service-connected 
allergic rhinitis.  There are opinions of record that his 
bronchial asthma is caused by his allergic rhinitis and not 
caused by his allergic rhinitis.  However, none of these 
physicians reviewed the veteran's medical records and 
therefore, an opinion regarding this issue after a review of 
the veteran's claims file is needed.  

The Board notes that the veteran has been diagnosed with 
degenerative disease of the spine and muscle tension 
headaches.  Service medical records reveal complaints of low 
back and cervical pain.  Apparently, he has had one or more 
post-service motor vehicle accidents.  Opinions regarding the 
etiology of his current degenerative joint disease of the 
spine and headaches are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter with respect to 
the claims that complies with the 
notification and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.

2.  Schedule the veteran for a medical 
examination to ascertain the nature and 
severity of his sinus disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to the 
completion of reports.  The examiner 
should comment as to all residual 
symptomatology that are a result of 
sinusitis.  The examiner should indicate 
the objective severity and frequency of 
any sinus headaches, and indicate whether 
sinusitis is manifested by scabbing, 
purulent discharge and/or crusting.  
He/she should note the number and 
duration of any attacks of sinusitis per 
year, as well as well as whether the 
evidence demonstrates three or more 
incapacitating episodes of sinusitis 
requiring prolonged antibiotic therapy 
lasting from four to six weeks.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's bronchial asthma (if any): 
(1) is etiologically related to the 
veteran's period of active duty (to 
include his Persian Gulf service); (2) is 
caused by the veteran's service-connected 
allergic rhinitis; or (3) is worsened 
beyond the normal progress by the 
service-connected allergic rhinitis.  It 
is important to note that the veteran had 
been diagnosed with a somatoform disorder 
and this should be taken into 
consideration when evaluating the 
veteran's symptoms.    

3.   The RO should schedule the veteran 
for a VA examination to address the 
existence and likely etiology of current 
disabilities of the low back and left 
knee (if any).  The examiner must be 
provided with the veteran's claims file 
for review.  The examiner should provide 
findings and a diagnosis of each current 
disability low back, neck or headaches.  
If either the low back or cervical spine 
has no current disability, the examiner 
should state that finding.  After 
examining the veteran and reviewing the 
claims file, the examiner should express 
an opinion, with respect to each current 
disability of the low back, cervical 
spine or headaches, as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is causally related to service 
(to include his Persian Gulf service).  
It is important to note that the veteran 
had been diagnosed with a somatoform 
disorder and this should be taken into 
consideration when evaluating the 
veteran's symptoms.    
 

4.  The AMC/RO should readjudicate the 
veteran's claims.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


